Case 2:19-cv-03800-JMA-SIL Document 36 Filed 08/22/19 Page 1 of 5 PageID #: 2139



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK


 THE CITY OF AUBURN,

                         Plaintiff,                   Civil Action No. 2:19-cv-03800 (JMA/SIL)

                  v.

 PURDUE PHARMA L.P., et al.,

                         Defendants.


                 STIPULATION REGARDING SERVICE OF THE COMPLAINT

         IT IS HEREBY STIPULATED AND AGREED, by and between Napoli Shkolnik PLLC,

 counsel for plaintiff and counsel for the defendants identified below, represented by the

 undersigned counsel:

         1.       A copy of a Summons and the operative Complaint in this action shall be deemed

 to have been served upon the defendants identified below effective as of July 30, 2019.

         2.       The defendants identified below hereby waive any objections they may have to

 the manner of service of the Summons and Complaint in this action; provided, however, that

 defendants retain all other objections and defenses, including, but not limited to, lack of personal

 jurisdiction.

         3.       This Stipulation does not affect any existing dates or deadlines in this action.




                                                                                                 6933543.3
Case 2:19-cv-03800-JMA-SIL Document 36 Filed 08/22/19 Page 2 of 5 PageID #: 2140



        4.      Electronic signatures on this stipulation shall have the same force and effect as

 original signatures.

 Dated: August 22, 2019

  /s/ Hunter J. Shkolnik                            /s/ Shawn P. Naunton
  Hunter J. Shkolnik                                Shawn P. Naunton
  NAPOLI SHKOLNIK PLLC                              ZUCKERMAN SPAEDER LLP
  400 Broadhollow Road, Suite 305                   485 Madison Avenue, 10th Floor
  Melville, NY 11747                                New York, NY 10022
  Telephone: (212) 397-1000                         Telephone: (212) 704-9600
  E-mail: hshkolnik@napolilaw.com                   E-mail: snaunton@zuckerman.com

  Attorneys for Plaintiff                           Conor B. O’Croinin*
                                                    ZUCKERMAN SPAEDER LLP
                                                    100 E. Pratt Street, Suite 2440
                                                    Baltimore, MD 21202
                                                    Telephone: (410) 949-1160
                                                    E-mail: cocroinin@zuckerman.com

                                                    *Admitted pro hac vice

                                                    Attorneys for Defendants CVS Health
                                                    Corporation; Caremark Rx, L.L.C.;
                                                    CaremarkPCS Health, L.L.C. d/b/a
                                                    CVS/Caremark; Caremark, L.L.C.; and
                                                    CaremarkPCS, L.L.C.

  /s/ Cassandra M. Vogel                            THOMPSON & KNIGHT LLP
  Cassandra M. Vogel
  Dina L. Hamerman*                                 /s/ Nicholas S. Davis
  YANKWITT LLP                                      Nicholas S. Davis
  140 Grand Street, Suite 705                       900 Third Avenue, 20th Floor
  White Plains, NY 10601                            New York, New York 10022
  Telephone: (914) 686-1500                         Telephone: 212-751-3001
  Fax: (914) 801-5930                               Fax: 214-751-3113
  E-mail: cassandra@yankwitt.com                    E-mail: nick.davis@tklaw.com
          dina@yankwitt.com
                                                 Timothy E. Hudson*
  *Denotes counsel who will seek pro hac vice    Texas State Bar No. 24046120
  admission                                      tim.hudson@tklaw.com
                                                 Janelle L. Davis
  Counsel for Defendants Walgreen Co., Walgreen Texas State Bar No. 24059655
  Eastern Co. and Walgreens Boots Alliance, Inc. E-mail: janelle.davis@tklaw.com



                                                2
                                                                                          6933543.3
Case 2:19-cv-03800-JMA-SIL Document 36 Filed 08/22/19 Page 3 of 5 PageID #: 2141



                                                     Mackenzie Salenger*
                                                     Texas State Bar No. 24102451
                                                     One Arts Plaza
                                                     1722 Routh Street, Suite 1500
                                                     Dallas, Texas 75201
                                                     Telephone: 214-969-1700
                                                     Fax: 214-969-1751
                                                     E-mail: mackenzie.salenger@tklaw.com

                                                     *Denotes counsel who will seek pro hac
                                                     vice admission.

                                                     Attorneys for Navitus Holdings, LLC and
                                                     Navitus Health Solutions, LLC

  /s/ Paul F. Keneally                               /s/ Kelly A. Moore
  Paul F. Keneally                                   Kelly A. Moore
  UNDERBERG & KESSLER LLP                            Carolyn Silane*
  300 Bausch & Lomb Place                            Elizabeth Buechner*
  Rochester, NY 14604                                Morgan Lewis & Bockius LLP
  Telephone: (585) 258-2800                          101 Park Ave.
  Fax: (585) 258-2821                                New York, NY 10178-0060
  E-mail: pkeneally@underbergkessler.com             Telephone: (212)-309-6612/6734
                                                     Fax: (212) 309-6001
  Robert J. Gilbertson*                              E-mail: kelly.moore@morganlewis.com
  GREENE ESPEL PLLP                                       carolyn.silane@morganlewis.com
  222 South Ninth Street, Suite 2200                      elizabeth.buechner@morganlewis.com
  Minneapolis, MN 55402
  Telephone: (612) 373-0830                          Coleen M. Meehan*
  E-mail: BGilbertson@GreeneEspel.com                Elisa P. McEnroe*
                                                     Morgan Lewis & Bockius LLP
  *Denotes counsel who will be seeking pro hac       1701 Market Street
  vice admission                                     Philadelphia, PA 19103
                                                     Telephone: (215) 963-5892/5917
  Attorneys for Defendant Prime Therapeutics         Fax: (215) 963 5001
  LLC                                                E-mail: coleen.meehan@morganlewis.com
                                                              elisa.mcenroe@morganlewis.com

                                                     *Denotes counsel who will be seeking pro
                                                     hac vice admission

                                                     Counsel for Defendants Rite Aid
                                                     Corporation and Rite Aid of Maryland, Inc.
                                                     d/b/a Rite Aid Mid-Atlantic Customer
                                                     Support Center



                                                 3
                                                                                          6933543.3
Case 2:19-cv-03800-JMA-SIL Document 36 Filed 08/22/19 Page 4 of 5 PageID #: 2142



  /s/ Michael T. Ferruggia                             /s/ Steven L. Penaro
  Michael T. Ferruggia                                 Steven L. Penaro
  JONES DAY                                            ALSTON & BIRD LLP
  250 Vesey Street                                     90 Park Avenue, 15th Floor
  New York, NY 10281-1047                              New York, NY 10016-1387
  Telephone: (212) 326-3939                            Telephone: (212) 210-9400
  Email: mferruggia@jonesday.com                       Fax: (212) 210-9444
                                                       E-mail: steve.penaro@alston.com
  Christopher Lovrien*
  Sarah Conway*                                        William H. Jordan*
  JONES DAY                                            Caroline R. Strumph*
  555 South Flower Street, 50th Floor                  ALSTON & BIRD LLP
  Los Angeles, CA 90071                                One Atlantic Center
  Telephone: (213) 243-2567                            1201 West Peachtree Street
  Email: cjlovrien@jonesday.com                        Atlanta, GA 30309-3424
         sgconway@jonesday.com                         Telephone: (404) 881-7000
                                                       Fax: (404) 881-7777
  *Denotes counsel who will be seeking pro hac         E-mail: bill.jordan@alston.com
  vice admission                                               caroline.strumph@alston.com

  Attorneys for Walmart Inc.1                          Brian D. Boone*
                                                       ALSTON & BIRD LLP
                                                       Bank of America Plaza, Suite 4000
                                                       101 S. Tryon St.
                                                       Charlotte, NC 28280
                                                       Telephone: (704) 444-1000
                                                       Fax: (704) 444-1111
                                                       E-mail: brian.boone@alston.com

                                                       Kimberly K. Chemerinsky*
                                                       ALSTON & BIRD LLP
                                                       333 South Hope Street, 16th Floor
                                                       Los Angeles, CA 90071-1410
                                                       Telephone: (213) 576-1000
                                                       Fax: (213) 576-1100
                                                       E-mail: kim.chemerinsky@alston.com

                                                       *Denotes counsel who will be seeking pro
                                                       hac vice admission

                                                       Attorneys for Defendants UnitedHealth
                                                       Group Incorporated, Optum, Inc., and
                                                       OptumRx, Inc.)

    1
     Plaintiffs erroneously named Wal-Mart Inc. as a defendant in this action. As of February 1, 2018,
 Wal-Mart Stores, Inc. became known as Walmart Inc., not Wal-Mart Inc.


                                                  4
                                                                                               6933543.3
Case 2:19-cv-03800-JMA-SIL Document 36 Filed 08/22/19 Page 5 of 5 PageID #: 2143



  /s/ Alana F. Montas
  Alana F. Montas
  Matthew I. Menchel
  Steven G. Kobre
  Alexandria E. Swette
  KOBRE & KIM LLP
  800 Third Avenue
  New York, NY 10022
  Tel.: (212) 488-1200
  Fax: (212) 488-1220
  E-mail: Alana.Montas@kobrekim.com
           Matthew.Menchel@kobrekim.com
           Steven.Kobre@kobrekim.com
           Alexandria.Swette@kobrekim.com

  Adriana Riviere-Badell*
  Florida Bar No. 30572
  KOBRE & KIM LLP
  201 South Biscayne Boulevard
  Suite 1900
  Miami, Florida 33131
  Telephone.: (305) 967-6100
  Fax: (305) 967-6120
  E-mail: adriana.riviere-badell@kobrekim.com

  Julian W. Park*
  California Bar No. 263501
  KOBRE & KIM LLP
  150 California Street, 19th Floor
  San Francisco, California 94111
  Telephone: (415) 582-4800
  Fax: (415) 582-4811
  E-mail: julian.park@kobrekim.com

  *Pro hac vice admission pending

  Attorneys for Defendants Express Scripts
  Holding Company and Express Scripts, Inc.




                                                5
                                                                         6933543.3
